Citation Nr: 1104133	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral wrist 
condition, claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale





INTRODUCTION

The Veteran had active military service from September 1991 to 
January 1992, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) addressed the scope of a claim in regard 
to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons the Court held that, in determining the scope 
of a claim, the Board must consider the claimant's description of 
the claim; symptoms described; and the information submitted or 
developed in support of the claim.  Id. at 5.  In light of the 
Court's decision in Clemons, the Board has re-characterized the 
issue on appeal as entitlement to service connection for 
bilateral wrist condition, claimed as carpal tunnel syndrome.  
This will provide the most favorable review of the Veteran's 
claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim for service connection was previously 
remanded by the Board in May 2009 and March 2010 for further 
development.  As will be further discussed below, the Board finds 
that the agency of original jurisdiction (AOJ) did not 
substantially comply with the remand orders.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the 
Board regrettably must again remand this case.

In particular, the May 2009 remand order instructed that the 
Veteran should be accorded a VA examination to address possible 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in regard 
to undiagnosed illnesses.  The examiner was requested to follow 
the established protocol for undiagnosed illness examinations.  

In July 2009 the Veteran was accorded a compensation and pension 
(C&P) peripheral nerves examination.  During the examination the 
Veteran reported the same symptoms as previous examinations, such 
as severe pain in the left arm described as burning, numbing, and 
cramp-like.  The examiner found no evidence of carpal tunnel 
syndrome but found that the symptoms described the Veteran were 
clinically more compatible with the service-connected upper 
extremity radiculopathy.  

The March 2010 Board remand determined that the July 2009 
examination did not comport to the instructions in the May 2009 
remand and sent the case back for a new C&P examination and 
instructed the examiner to follow the established protocol for 
undiagnosed illness examinations.  

In March 2010, the Veteran was accorded a C&P examination that 
complied with Gulf War guidelines.  During the examination, the 
Veteran reported that his bilateral wrist pain developed while in 
Iraq.  He reported that it was associated with constant hanging 
from a transportation truck from the handrails.  The diagnosis 
revealed that there was no pathology found that could explain the 
Veteran's complaint of bilateral wrist pain.  The examiner noted 
that because no pathology was found, an opinion concerning a 
bilateral condition in relation to the Veteran's military service 
could not be rendered.  

Once the Secretary undertakes to provide an examination, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As it remains unclear whether the Veteran's symptoms are 
part of his service-connected upper extremity disabilities or a 
result of other factors, the Veteran should be accorded a new C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(holding that the examiner "must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination").  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Schedule the Veteran for a VA 
examination to ascertain the nature of a 
claimed bilateral wrist disability.  
The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should 
be performed, and all findings reported 
in detail.  

Following the examination, the examiner 
is asked to state whether there are any 
symptoms or manifestations affecting the 
wrists that are not attributable to 
(i.e., not part and parcel of) the 
service connected bilateral upper 
extremity radiculopathy disability.  

If so, the examiner is specifically 
requested to state whether the Veteran 
has a right wrist and left wrist 
disorder, for example, a joint disorder 
(see June 30, 2004, medical statement 
indicating that orthopedic tests were 
suggestive of carpal bones derangements 
on the left).  If so, the examiner must 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that said disorder is related to active 
military service, to include but not 
limited to the Veteran's credible report 
that he was injured in service while 
hanging on to a truck.  

If there are symptoms and/or 
manifestations that are not attributable 
to the service-connected disabilities of 
the upper extremities, and a diagnosis 
cannot be provided, state whether there 
are signs and symptoms that represent an 
undiagnosed chronic illness due to 
muscle pain, joint pain, etc.  

A complete rationale for each opinion 
must be provided.

2.  Ensure that the information and 
opinions provided by the examiner 
satisfy the criteria above and, if not, 
return the report as insufficient.  Then 
readjudicate the Veteran's claim after 
ensuring that any other development 
deemed warranted is complete.  If the 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


